                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


MINDI S. HARDIN,

                Plaintiff,
                                                               Case No. 1:19-CV-42
v.
                                                               HON. ROBERT J. JONKER
COMMISSIONER OF
SOCIAL SECURITY,

                Defendant.
                                   /

                             ORDER APPROVING MAGISTRATE'S
                              REPORT AND RECOMMENDATION

         The Court has reviewed the Report and Recommendation filed by United States Magistrate

Judge Phillip J. Green recommending that Plaintiff’s application to proceed in forma pauperis be

denied. The Report and Recommendation was duly served on the parties. No objections have been

filed.

         NOW THEREFORE, the Report and Recommendation (ECF No. 4) is hereby adopted as the

opinion of the Court.

         THEREFORE, IT IS ORDERED that the application to proceed without payment of the

filing fee is DENIED. If Plaintiff intends to proceed with the lawsuit, she is ordered to pay the

$400.00 filing fee within 28 days of the date of this order.



Dated:        February 21, 2019               /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE
